EXHIBIT 10.1
AGREEMENT
          This Agreement (this “Agreement”) is made and entered into as of
May 21, 2008, by and between Steven S. Myers (“Mr. Myers”) and SM&A, a Delaware
corporation (the “Company”).
RECITALS
          WHEREAS, the Company is scheduled to hold its 2008 annual meeting of
stockholders on May 23, 2008 (the “2008 Annual Meeting”);
          WHEREAS, Mr. Myers beneficially owns in the aggregate 2,997,225 shares
of common stock of the Company, par value $0.0001 per share (the “Common
Stock”), and has commenced a proxy solicitation to elect a slate of four
nominees to the board of directors of the Company (the “Board”) at the 2008
Annual Meeting;
          WHEREAS, the parties hereto agree that it is in the best interests of
all SM&A stockholders to come to an amicable agreement with respect to the proxy
contest, and wish to enter into certain agreements relating to, among other
things, the resolution of the ongoing proxy contest for the election of
directors at the 2008 Annual Meeting (the “Proxy Contest”) and the future
composition of the Board;
          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1.   Defined Terms.

  (a)   “Affiliate” means, with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person; provided that for purposes of this Agreement, the Company shall not be
deemed an Affiliate of Mr. Myers and Mr. Myers shall not be deemed an Affiliate
of the Company.     (b)   “Exchange Act” means the Securities Exchange Act of
1934, as amended.     (c)   “Restricted Period” means, subject to Section 5(b),
the period beginning on the date of this Agreement and ending on the earlier of
(i) the date that is ten days prior to the notice deadline in any advance notice
provision related to any action to be taken at the Company’s annual meeting of
stockholders for the 2010 calendar year, and (ii) March 1, 2010.     (d)   “Law”
means any order, injunction, judgment, ruling, constitution, treaty, statute,
law, rule, regulation, code, decree or rule of common law.

1



--------------------------------------------------------------------------------



 



  (e)   “Person” means any individual, partnership, firm, corporation,
association, trust, unincorporated organization, joint venture, limited
liability company, governmental authority or other entity.

2.   Representations and Warranties.

  (a)   The Company represents and warrants to Mr. Myers that (i) the Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, with full corporate power and authority to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the transactions contemplated hereby, (ii) this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action of the Company, and (iii) this Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms.     (b)   Mr. Myers represents and warrants to the
Company that this Agreement has been duly executed and delivered by Mr. Myers
and constitutes a legal, valid and binding obligation of Mr. Myers, enforceable
against Mr. Myers in accordance with its terms.

3.   Board Composition; Date of 2010 Annual Meeting.

  (a)   As soon as practicable after the 2008 Annual Meeting and in any event
within 90 days following the date of this Agreement, the Company shall, and
shall cause its directors, officers and other representatives to, take all
necessary actions to (i) obtain the resignation from the Board of two directors
of the Company then serving on the Board, and (ii) appoint with immediate effect
two individuals proposed by one or more of the Company’s major stockholders (it
being understood that Mr. Myers shall be deemed a major stockholder of the
Company for the purposes of this Agreement) to fill the resulting vacancies on
the Board (the “New Directors”), provided that the selection of the New
Directors shall be mutually acceptable to the Company and its major
stockholders.     (b)   The Company shall not, and shall cause its directors,
officers and other representatives not to, increase the size of the Board prior
to the Company’s annual meeting of stockholders for the 2010 calendar year
unless such increase is approved by the Company’s stockholders holding a
majority of the shares of the Company’s outstanding Common Stock.     (c)   The
Company shall not hold its annual meeting of stockholders for the 2010 calendar
year prior to May 15, 2010.

4.   Withdrawal of Solicitation. Immediately following the execution and
delivery of this Agreement by the parties hereof, Mr. Myers shall (i) terminate
his proxy solicitation with respect to the election of directors at the 2008
Annual Meeting, (ii) withdraw his director nominations with respect to the 2008
Annual Meeting, and (iii) vote all shares of Common Stock beneficially owned by
him in favor of the reelection of each of the Company’s nominees.

2



--------------------------------------------------------------------------------



 



5.   Restriction on Certain Activities.

  (a)   During the Restricted Period, Mr. Myers shall not (i) directly or
indirectly, solicit proxies or initiate, propose or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) to elect or remove any director of the Company, (ii) directly or
indirectly, without the prior written consent of the Board, propose any matter
to be voted on by the Company’s stockholders, (iii) engage in any solicitation
to encourage the withholding of stockholder votes or proxies with respect to any
director nominated by the Company or any other proposal of the Company set forth
in its proxy statement, or (iv) act as a “group” (as defined in Rule 13d-5(b)(i)
under the Exchange Act) with anyone else to take any of the actions set forth in
the foregoing clauses (i) through (iii).     (b)   Notwithstanding anything to
the contrary in this Agreement, the restrictions set forth in Section 5(a) shall
terminate immediately and be of no further effect if (i) the composition of the
Board is not changed in the manner contemplated by Section 3(a) within 90 days
following the date of this Agreement or (ii) the Company shall have materially
breached any of its obligations contemplated by this Agreement.

6.   Registration Rights. The rights and obligations of the parties set forth on
Exhibit A hereto are incorporated herein by reference. Notwithstanding anything
to the contrary in this Agreement or Exhibit A, the registration rights
otherwise provided to Mr. Myers hereunder and thereunder shall terminate
immediately and be of no further effect if Mr. Myers shall have materially
breached any of his obligations contemplated by this Agreement

7.   Public Announcements. Upon execution of this Agreement, the Company and
Mr. Myers shall issue a joint press release in the form attached hereto as
Exhibit B. Thereafter, the Company and Mr. Myers shall consult with and provide
each other a reasonable opportunity to review and comment upon any press release
or other public statement relating to the 2008 Annual Meeting, the Proxy Contest
or any matter contemplated by this Agreement, or comment prior to the issuance
of such press release or other public statement or comment, and shall not issue
any such press release or other public statement or comment prior to such
consultation. During the Restricted Period, Mr. Myers also shall consult with
the Company and provide it a reasonable opportunity to review and comment upon
any press release or other public statement relating to the Company, or comment
prior to the issuance of such press release or other public statement or
comment, and shall not issue any such press release or other public statement or
comment prior to such consultation.

3



--------------------------------------------------------------------------------



 



8.   Release and Other Covenants.

  (a)   The Company, on behalf of itself, its successors, subsidiaries,
divisions, controlled Affiliates and assignees, and their respective directors,
officers, employees, representatives and agents (collectively, the “Company
Parties”), does hereby, fully and forever, release and discharge Mr. Myers and
his Affiliates, nominees, heirs, administrators, partners, attorneys,
representatives and agents (collectively, the “Myers Parties”) from any and all
actions, claims, complaints, rights or causes of action, debts, demands or suits
of any kind or nature whatsoever, statutory, equitable or legal, foreseen or
unforeseen, known or unknown, matured or unmatured that the Company Parties
have, may have or might claim to have against the Myers Parties through the date
hereof in connection with the Proxy Contest or the 2008 Annual Meeting.     (b)
  Mr. Myers, on behalf of himself and the Myers Parties, does hereby, fully and
forever, release and discharge the Company Parties from any and all actions,
claims, complaints, rights or causes of action, debts, demands or suits of any
kind or nature whatsoever, statutory, equitable or legal, foreseen or
unforeseen, known or unknown, matured or unmatured that the Myers Parties have,
may have or might claim to have against the Company Parties through the date
hereof in connection with the Proxy Contest or the 2008 Annual Meeting.     (c)
  Mr. Myers agrees on behalf of himself and the Myers Parties, on the one hand,
and the Company agrees on behalf of itself and the Company Parties, on the other
hand, not to sue or otherwise commence or continue in any manner, directly or
indirectly, any suit, claim, action, right or cause of action relating to any
acts or omissions in connection with the Proxy Contest or the 2008 Annual
Meeting, including, without limitation, the nomination or election of directors,
the solicitation of proxies or any acts or filings in connection therewith.    
(d)   All costs and expenses incurred in connection with the 2008 Annual
Meeting, the Proxy Contest or this Agreement shall be paid by the party
incurring such cost or expense.     (e)   Notwithstanding anything to the
contrary in this Agreement, (i) no release or discharge, or covenant not to sue
is given hereunder in respect of any breach of, or failure to perform any
obligation under this Agreement, and (ii) no party hereto shall be prohibited
from enforcing its rights under and pursuant to this Agreement (including,
without limitation, Section 10 hereof).     (f)   The Company and Mr. Myers
expressly acknowledge that they are familiar with Section 1542 of the California
Civil Code, which provides as follows:         A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

4



--------------------------------------------------------------------------------



 



      The Company and Mr. Myers each expressly waive and relinquish any and all
rights and benefits which it or he may have under Section 1542 of the California
Civil Code.

9.    Communications. The Company recognizes that Mr. Myers founded the Company,
served as its Chairman & Chief Executive Officer for 25 years before his
retirement in 2007, and his leadership and business acumen were instrumental in
the creation of the Company’s unique capabilities which laid the foundation for
the Company’s future success. Thus, to the extent permitted under applicable
Laws, the Company shall make good faith efforts to meet with and/or have
discussions with Mr. Myers periodically (on the same basis as it would meet with
any other major stockholder of the Company) at such times as reasonably
requested by Mr. Myers concerning the Company’s business and affairs, including,
without limitation, the Company’s financial performance, strategic plans, and
changes in management personnel and compensation. 10.   Specific Performance.
Each of the Company, on behalf of itself and the Company Parties, on the one
hand, and Mr. Myers, on behalf of himself and the Myers Parties, on the other
hand, acknowledges and agrees that irreparable harm would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to seek specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware, in
addition to any other remedy to which they may be entitled at law or in equity.
Any requirements for the securing or posting of any bond with such remedy are
hereby waived. In the event either party institutes any legal action to enforce
such party’s rights under, or recover damages for breach of, this Agreement, the
prevailing party or parties in such action shall be entitled to recover from the
other party or parties all costs and expenses, including but not limited to
reasonable attorneys’ fees, court costs, witness fees, disbursements and any
other expenses of litigation or negotiation incurred by such prevailing party or
parties. 11.   Governing Law, Etc.

  (a)   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without giving effect to any conflict of law rules
that would otherwise cause the application of the laws of any other state.    
(b)   The parties to this Agreement agree that any suit, action or proceeding to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement may be brought only in a federal court located in Delaware
or in any Delaware state court, and each party irrevocably consents to the
jurisdiction of such courts (and of the appellate courts therefrom) in any such
suit, action or proceeding and irrevocably waives any objection it may now or
hereafter have to the laying of venue of any such suit, action or proceeding in
any such court or that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

5



--------------------------------------------------------------------------------



 



12.   Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing and will be delivered by electronic mail or
facsimile transmission:

  (a)   If to the Company, to:         SM&A
4695 MacArthur Court, 8th Floor
Newport Beach, CA 92660
Facsimile: (949) 975-1624
Attention: Chief Financial Officer
Email: Jim.Eckstaedt@smawins.com
        with a copy to:         Bingham McCutchen LLP
355 South Grand Avenue, Suite 4400
Los Angeles, CA 90071-3106
Facsimile: (213) 830-8618
Attention: Stephen D. Alexander, Esq.
                  James W. Loss, Esq.
Email: stephen.alexander@bingham.com
           jim.loss@bingham.com     (b)   If to Mr. Myers, to:         Steven S.
Myers
1523 Dolphin Terrace
Corona Del Mar, California 92625
Facsimile: (949) 718-9002
Email: steven@stevenmyers.com         with a copy to:         Kirkland & Ellis
LLP
153 East 53rd Street
New York, NY 10022-4675
Facsimile: (212) 446-4900
Attention: Stephen Fraidin, Esq.
                 Andrew E. Nagel, Esq.
Email: sfraidin@kirkland.com
           anagel@kirkland.com

or, in each case, at such other address or to such other Person as may be
specified in writing delivered in like manner to the other party.

6



--------------------------------------------------------------------------------



 



13.   Modification; Waiver. (a) This Agreement may be modified in any manner and
at any time by written instrument executed by the parties and (b) any of the
terms, covenants and conditions of this Agreement may be waived at any time by
the party entitled to the benefit of such term, covenant or condition.

14.   Parties in Interest; Assignment. This Agreement and all the provisions
hereof are binding upon and will inure to the benefit of the parties and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests and obligations hereunder may be assigned or delegated
by either party without the prior written consent of the other party. Nothing in
this Agreement, whether expressed or implied, may be construed to give any
Person other than the parties any legal or equitable right, remedy or claim
under or in respect of this Agreement.

15.   Counterparts. This Agreement may be executed in one or more counterparts,
all of which will constitute one and the same instrument.

16.   Headings; References. The section headings of this Agreement are for
convenience of reference only and will not be deemed to alter or affect the
meaning or interpretation of any provisions hereof. Unless otherwise specified,
references to “Sections” are to Sections of this Agreement.

17.   Severability. If one or more of the provisions of this Agreement are held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the provisions of this Agreement will remain in full force and
effect.

18.   Entire Agreement. This Agreement (including the exhibits hereto)
constitutes the entire agreement, and supersedes all prior agreements and
understandings (both written and oral) between the parties hereto with respect
to the subject matter hereof.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            SM&A
      By:   /s/ Cathy L. McCarthy         Name:           Title:   President and
CEO     

                  /s/ Steven S. Myers       Steven S. Myers         

8



--------------------------------------------------------------------------------



 



         

Exhibit A
REGISTRATION RIGHTS PROVISIONS

1.   Shelf Registration.

  (a)   The Company shall prepare and file as soon as reasonably practicable
with the Securities and Exchange Commission (the “Commission”) and thereafter
use its reasonable efforts to cause to be declared effective as soon as
practicable a registration statement on Form S-3 (the “Shelf Registration
Statement”) relating to the offer and sale of all common stock of the Company
(the “Securities”) beneficially held by the Holders (as defined below) from time
to time in accordance with the methods of distribution set forth in the Shelf
Registration Statement and Rule 415 under the Securities Act of 1933, as amended
(the “Securities Act”) (hereinafter, the “Shelf Registration”). For purposes of
this agreement, the term “Holders” shall mean Steven S. Myers, any holder of
Securities that is affiliated with Mr. Myers, any holder of Securities who is a
member of the immediate family of Mr. Myers and any trust or individual
retirement (or similar) account controlled by or for the benefit of any such
person.     (b)   The Company shall use its reasonable efforts to keep the Shelf
Registration Statement effective, in order to permit the prospectus included
therein (the “Prospectus”) to be lawfully delivered by the Holders of the
Securities, for a period of two years (or for such longer period if extended
pursuant to Section 2(h) below) from the date of its effectiveness or such
shorter period that will terminate when all the Securities covered by the Shelf
Registration Statement (i) have been sold pursuant thereto or transferred
pursuant to Rule 144 under the Securities Act or otherwise transferred in a
manner that results in such securities not being subject to transfer
restrictions under the Securities Act and the absence of a need for a
restrictive legend regarding registration under the Securities Act, or (ii) are
no longer restricted securities (as defined in Rule 144(k) under the Securities
Act, or any successor rule thereof), assuming for this purpose that the Holders
thereof are not affiliates of the Company (in any such case, such period being
called the “Shelf Registration Period”). The Company shall be deemed not to have
used its reasonable efforts to keep the Shelf Registration Statement effective
during the requisite period if it takes any action that would result in Holders
of Securities covered thereby not being able to offer and sell such Securities
during that period, unless such action is (i) required by applicable law or
(ii) taken by the Company in good faith and contemplated by Section 2(b)(v)
below, and the Company thereafter complies with the requirements of
Section 2(h).     (c)   Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall use its reasonable efforts to cause the Shelf
Registration Statement and the Prospectus and any amendment or supplement
thereto, as of the effective date of the Shelf Registration Statement, amendment
or supplement, (i) to comply in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the
Commission and (ii) not to contain any untrue

A-1



--------------------------------------------------------------------------------



 



      statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading.

2.   Registration Procedures. In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply:

  (a)   The Company shall (i) furnish to the Holders, prior to the filing
thereof with the Commission, a copy of the Shelf Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein and reflect in each such document, when so filed with the Commission,
such comments as the Holders reasonably and timely may propose; and (ii) include
the names of the Holders as selling securityholders in the Prospectus.     (b)  
The Company shall give written notice to the Holders (which notice pursuant to
clauses (ii)-(v) hereof shall be accompanied by an instruction to suspend the
use of the Prospectus until the requisite changes have been made):

  (i)   when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;     (ii)   of any request
by the Commission for amendments or supplements to the Shelf Registration
Statement or the prospectus included therein or for additional information;    
(iii)   of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose;     (iv)   of the receipt by the Company or its
legal counsel of any notification with respect to the suspension of the
qualification of the Securities for sale in any jurisdiction or the initiation
or threatening of any proceeding for such purpose; and     (v)   of (A) the
occurrence or existence of any pending corporate development with respect to the
Company or (B) the happening of any event that requires the Company to make
changes in the Shelf Registration Statement or the Prospectus in order that the
Shelf Registration Statement or the Prospectus does not contain an untrue
statement of a material fact nor omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading.

A-2



--------------------------------------------------------------------------------



 



               If the Company shall be required to suspend the use of the
Prospectus pursuant to clauses (ii)-(v) above, the Company shall give notice to
the Holders that the availability of the Shelf Registration Statement is
suspended (a “Deferral Notice”) and, upon receipt of any Deferral Notice, the
each Holder agrees not to sell any Securities pursuant to the Shelf Registration
Statement until the such Holder receives copies of the supplemented or amended
Prospectus provided for in Section 2(h), or until they are advised in writing by
the Company that the Prospectus may be used, and have received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Company will ensure that the use of the
Prospectus may be resumed as promptly as is practicable. In no event shall the
periods during which the availability of the Shelf Registration Statement and
the Prospectus is suspended (each a “Deferral Period”) exceed ten (10) days in
the aggregate in any three (3) month period or thirty (30) days in the aggregate
in any twelve (12) month period.

  (c)   The Company shall make every reasonable effort to obtain the withdrawal
at the earliest possible time, of any order suspending the effectiveness of the
Shelf Registration Statement.     (d)   The Company shall furnish to each Holder
of Securities included within the coverage of the Shelf Registration, without
charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and, if the Holder so requests in writing, all exhibits thereto (including
those, if any, incorporated by reference).     (e)   The Company shall, during
the Shelf Registration Period, deliver to each Holder of Securities included
within the coverage of the Shelf Registration, without charge, as many copies of
the Prospectus (including each preliminary prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as such person
may reasonably request. The Company consents, subject to the provisions of this
Agreement, to the use of the Prospectus or any amendment or supplement thereto
by each of the selling Holders of the Securities in connection with the offering
and sale of the Securities covered by the Prospectus, or any amendment or
supplement thereto, included in the Shelf Registration Statement.     (f)  
Prior to any public offering of the Securities pursuant to the Shelf
Registration Statement, the Company shall register or qualify or cooperate with
the Holders of the Securities included therein and their respective counsel in
connection with the registration or qualification of the Securities for offer
and sale under the securities or “blue sky” laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action which would subject it to general service of process or
to taxation in any jurisdiction where it is not then so subject.

A-3



--------------------------------------------------------------------------------



 



  (g)   The Company shall cooperate with the Holders of the Securities to
facilitate the timely preparation and delivery of certificates representing the
Securities to be sold pursuant to the Shelf Registration Statement free of any
restrictive legends and in such denominations and registered in such names as
the Holders may request a reasonable period of time prior to sales of the
Securities pursuant to the Shelf Registration Statement.     (h)   Upon the
occurrence of any event contemplated by paragraphs (ii) through (v) of
Section 2(b) above during the period for which the Company is required to
maintain an effective Shelf Registration Statement, the Company shall promptly
prepare and file a post-effective amendment to the Shelf Registration Statement
or an amendment or supplement to the Prospectus and any other required document
so that, as thereafter delivered to Holders or purchasers of the Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with
paragraphs (ii) through (v) of Section 2(b) above to suspend the use of the
Prospectus until the requisite changes to the Prospectus have been made, then
the Holders shall suspend use of such prospectus, and the period of
effectiveness of the Shelf Registration Statement provided for in Section 1(b)
above shall be extended by the number of days from and including the date of the
giving of such notice to and including the date when the Holders shall have
received such amended or supplemented prospectus pursuant to this Section 2(h).

3.   Registration Expenses. All expenses incident to the Company’s performance
of and compliance with this Agreement will be borne, jointly and severally, by
the Holders, regardless of whether a Registration Statement is ever filed or
becomes effective, including without limitation:

  (i)   all registration and filing fees and expenses;     (ii)   all fees and
expenses of compliance with federal securities and state “blue sky” or
securities laws;     (iii)   all expenses of printing (including printing
certificates for the Securities to be issued and printing of Prospectuses),
messenger and delivery services and telephone;     (iv)   all fees and
disbursements of counsel for the Company;     (v)   all application and filing
fees in connection with listing the Securities on a national securities exchange
or automated quotation system pursuant to the requirements hereof; and

A-4



--------------------------------------------------------------------------------



 



  (vi)   all fees and disbursements of independent certified public accountants
of the Company (including the expenses of any special audit and comfort letters
required by or incident to such performance).

               The Company will bear its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties).

4.   Indemnification.

  (a)   The Company agrees to indemnify and hold harmless each Holder and each
person, if any, who controls such Holder within the meaning of the Securities
Act or the Exchange Act (each Holder, and such controlling persons are referred
to collectively as the “Indemnified Parties”) from and against any losses,
claims, damages or liabilities, joint or several, or any actions in respect
thereof (including, but not limited to, any losses, claims, damages, liabilities
or actions relating to purchases and sales of the Securities) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Shelf Registration Statement or prospectus
including any document incorporated by reference therein, or in any amendment or
supplement thereto or in any preliminary prospectus relating to the Shelf
Registration Statement, or arise out of, or are based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and shall reimburse,
as incurred, the Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action in respect thereof; provided, however, that
(i) the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement in, or omission or alleged omission from,
the Shelf Registration Statement or prospectus or in any amendment or supplement
thereto or in any preliminary prospectus relating to the Shelf Registration
Statement in reliance upon and in conformity with written information pertaining
to such Holder and furnished to the Company by or on behalf of such Holder
specifically for inclusion therein and (ii) that this indemnity agreement will
be in addition to any liability which the Company may otherwise have to such
Indemnified Party. The Company shall also indemnify underwriters, their officers
and directors and each person who controls such underwriters within the meaning
of the Securities Act or the Exchange Act to the same extent as provided above
with respect to the indemnification of the Holders of the Securities if
requested by such Holders.

  (b)   Each Holder, severally and not jointly, will indemnify and hold harmless
the Company, its officers and directors and each person, if any, who controls
the Company within the meaning of the Securities Act or the Exchange Act from
and against any losses, claims, damages or liabilities or any actions in respect
thereof,

A-5



--------------------------------------------------------------------------------



 



      to which the Company, its officers and directors or any such controlling
person may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages, liabilities or actions arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Shelf Registration Statement or prospectus or in
any amendment or supplement thereto or in any preliminary prospectus relating to
the Shelf Registration Statement, or arise out of or are based upon the omission
or alleged omission to state therein a material fact necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or omission or alleged untrue statement or omission was made in
reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder specifically
for inclusion therein; and, subject to the limitation set forth in this
paragraph (b), shall reimburse, as incurred, the Company for any legal or other
expenses reasonably incurred by the Company, its officers and directors or any
such controlling person in connection with investigating or defending any loss,
claim, damage, liability or action in respect thereof. This indemnity agreement
will be in addition to any liability which such Holder may otherwise have to the
Company or any of its officers, directors or other controlling persons.

  (c)   Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 4, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof the indemnifying party will not be
liable to such indemnified party under this Section 4 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action, and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.

A-6



--------------------------------------------------------------------------------



 



  (d)   If the indemnification provided for in this Section 4 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above in such proportion as is appropriate to reflect the relative fault of
the indemnifying party or parties on the one hand and the indemnified party on
the other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities (or actions in respect thereof) as well
as any other relevant equitable considerations. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or such Holder or such other indemnified party, as the case may
be, on the other, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding any other provision of this Section 4(d), the Holders shall not
be required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to
the Shelf Registration Statement exceeds the amount of damages which such
Holders have otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.     (e)   The agreements contained in this
Section 4 shall survive the sale of the Securities pursuant to the Shelf
Registration Statement and shall remain in full force and effect, regardless of
any termination or cancellation of this Agreement or any investigation made by
or on behalf of any indemnified party.

5.   Miscellaneous.

  (a)   (a) Remedies. The Company acknowledges and agrees that any failure by
the Company to comply with its obligations under Section 1 hereof may result in
material irreparable injury to the Holders for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Holder may obtain such
relief as may be required to specifically enforce the Company’s obligations
under Sections 1 hereof. The Company further agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

A-7



--------------------------------------------------------------------------------



 



  (b)   No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.     (c)   Amendments and Waivers. The
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
except by the Company and the written consent of the holders of a majority in
principal amount of the Securities affected by such amendment, modification,
supplement, waiver or consents.

A-8



--------------------------------------------------------------------------------



 



Exhibit B
Joint Press Release

B-1



--------------------------------------------------------------------------------



 



SM&A Board and Company Founder Steven Myers
Reach Agreement Ending Proxy Contest
     NEWPORT BEACH, CA — May 22, 2008 — In a joint statement, SM&A President and
Chief Executive Cathy McCarthy and the company’s founder and retired Chairman
and CEO, Steven Myers, today announced that they had reached a positive and
amicable agreement to resolve the pending proxy contest for the benefit of all
the company’s stockholders, employees and clients.
     Under terms of the agreement, SM&A has agreed to add two new independent
Board members from a pool of candidates to be recommended by major
shareholders—including Mr. Myers—and approved by the Board. They will replace
two existing directors who will voluntarily resign. Mr. Myers will vote his
stock for SM&A’s nine current directors at the company’s annual meeting on
Friday, May 23. Mr. Myers also agreed to a standstill agreement that expires in
advance of the Company’s 2010 annual meeting. Additional terms will be included
in the written agreement that will be filed with the Securities and Exchange
Commission.
     Ms. McCarthy said, “We met with each of our major stockholders over the
past few weeks and we take their input seriously. We are extremely gratified by
the overwhelming support we received for the steps we have taken and are taking
to enhance the future of the company. With this contest behind us I look forward
to an open dialogue with Steve and knowing he is available to share his insights
and experience.”
     Said Mr. Myers of the agreement, “This is a true win for SM&A and all of
its stakeholders. Cathy and I are committed to an ongoing dialogue, which will
surely advance SM&A’s services to its clients, support for its employees and
value for its stockholders. I want to express my support for Cathy, Dwight and
the Board in their efforts to take SM&A to the next level.”
     SM&A Chairman Dwight L. Hanger added, “Steve’s passion for the company he
founded, and spent so many years serving, created the foundation for what we are
building today. We are committed to doing whatever we can to enhance stockholder
value. We look forward over the next several months to working with our major
stockholders to improve the diversity of expertise on our board.”
About SM&A
     SM&A is the world’s foremost management consulting firm providing
leadership and mentoring solutions to PLAN for business capture, WIN competitive
procurements and profitably PERFORM on the projects and programs won. Our proven
processes, people and tools have delivered significant top-line and bottom-line
growth across markets, products and services. From the largest aerospace and
defense contractors, through the

 



--------------------------------------------------------------------------------



 



major software providers, to healthcare and financial/audit service providers,
SM&A is the partner many companies turn to WHEN THEY MUST WIN.
     All stockholders of SM&A are advised to read the definitive proxy statement
and other documents related to the solicitation of proxies by SM&A for use at
the 2008 annual meeting of stockholders of SM&A. They contain important
information regarding the election of directors and other matters. The
definitive proxy statement and form of proxy have been mailed to stockholders of
record of SM&A along with other relevant documents. They are available at no
charge on the SEC’s website at http://www.sec.gov In addition, SM&A will provide
copies of the definitive proxy statement without charge upon request.
     Some statements made in this news release refer to future actions,
strategies, or results that involve a number of risks and uncertainties. Any
number of factors could cause actual results to differ materially from
expectations, including a shift in demand for SM&A’s Competition Management and
Program services; fluctuations in the size, timing, and duration of client
engagements; delays, cancellations, or shifts in emphasis for competitive
procurement activities; declines in future defense, information technology,
homeland security, new systems, and research and development expenditures, and
other risk factors listed in SM&A’s SEC reports, including the report on Form
10-K for the year ended December 31, 2007. Actual results may differ materially
from those expressed or implied. The company does not undertake any duty to
update forward-looking statements.
Media Contact:
Mike Sitrick or Jim Bates
Sitrick and Company
310-788-2850
Investor Contact:
Amy Bilbija
Senior Vice President
MacKenzie Partners
650-798-5206
Jim Eckstaedt
Executive Vice President and Chief Financial Officer
SM&A
949-975-1550 ext 296
SOURCE: SM&A

 